                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JOHN ACE JONES,                            )
INDIVIDUALLY AND ON BEHALF                 )
OF ALL OTHERS SIMILARLY                    )
SITUATED,                                  ) Case No.: 1:18-cv-05784-AT-CCB
                                           )
      Plaintiff,                           )       CLASS ACTION
                                           )       COMPLAINT
v.                                         )
                                           )       JURY TRIAL DEMANDED
FINANCIAL ASSET                            )
MANAGEMENT SYSTEMS, INC.                   )
    Defendant.                             )

           PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

      Plaintiff, John Ace Jones (“Plaintiff”), in his complaint (“Complaint”) alleges

the Defendant Financial Asset Management Systems, Inc. (“FAMS”) sends form

dunning letters to consumers who received medical treatment from certain

healthcare provider(s) in the Emory Healthcare System. As a matter of pattern and

practice, these letters fail to identify the specific provider(s) or entity that the

consumer allegedly owes money to, instead, identifying the original creditor as

“EMORY HEALTHCARE PROVIDER,” an entity which does not exist, according

to the Georgia Secretary of State. The letters also include language that the amount

owed will increase due to “interest, late charges, and other charges” if not paid within

a certain time period, despite that the creditor does not exist, and thus no money is

owed it. Prior to receiving these dunning letters, Plaintiff and others similarly

                                     Page 1 of 13
situated did not receive a bill from any entity or individual claiming to be “EMORY

HEALTHCARE PROVIDER,” and thus they are unable to ascertain whether the

charges listed in the dunning letters are legitimate. The Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692e, prohibits the use of such false,

deceptive, or misleading representations or means in connection with the collection

of any debt. Accordingly, Plaintiff respectfully requests that, pursuant to Fed. R. Civ.

P. 23(b)(3), this Court certify this case as a class action for the following classes of

similarly situated persons:

      All persons while residing in the State of Georgia from whom
      Defendants have collected or have attempted to collect consumer debts
      incurred for personal, family, or household purposes on behalf of
      alleged creditor, “EMORY HEALTHCARE PROVIDER,” during the
      one-year period prior to the filing of this action.

      Plaintiff further requests that the Court appoint the Plaintiff as the class

representative, and the undersigned attorneys as class counsel. Plaintiff files this

motion at this time to avoid the plaintiff from being “picked off” through a Fed. R.

Civ. P. 68 offer of judgment or individual settlement offer. See e.g., Damasco v.

Clearwire Corp., 662 F.3d 891 (7th Cir. 2011). Plaintiff respectfully requests that

this Court stay briefing on the motion and provide Plaintiff sufficient discovery to

further support and supplement this motion.




                                     Page 2 of 13
I. The Fair Debt Collection Practices Act

       Congress enacted the FDCPA to “eliminate abusive debt collection practices

by debt collectors, to ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged, and to

promote consistent State action to protect consumers against debt collection abuses.”

15 U.S.C. § 1692(e).

       Debt is a big business in America. In the first quarter of 2017, U.S. household

debt exceeded 12.73 trillion dollars.1 This number exceeds the gross domestic

product of China.2 At least 79 million American adults have problems paying off

medical debt, in particular.3 These astounding numbers make it all the more pressing

that the FDCPA is not only enforced to protect consumers against abuses, but to

ensure that debt collectors who refrain from abusive practices are not competitively

disadvantaged.

       The FDCPA defines several critical terms: a “consumer” is a natural person

obligated or allegedly obligated to pay any debt, 15 U.S.C. § 1692a(3); “debt” is any


1
  Household Debt Makes a Comeback in the U.S., New York Times (May 2017) accessed on Mar.
4, 2018 at https://www.nytimes.com/2017/05/17/business/dealbook/household-debt-united-
states.html
2
  In Debt We Trust for U.S. Consumers With $12.7 Trillion Burden, Bloomberg (Aug. 2017)
accessed on Mar. 3, 2017 at https://www.bloomberg.com/news/articles/2017-08-10/in-debt-we-
trust-for-u-s-consumers-with-12-7-trillion-burden
3
  Survey: 79 Million Americans Have Problems with Medical Bills or Debt, Common Wealth Fund
accessed on Sep. 13, 2019 at https://www.commonwealthfund.org/publications/newsletter-
article/survey-79-million-americans-have-problems-medical-bills-or-debt

                                      Page 3 of 13
obligation or alleged obligation of a consumer to pay money arising out of a

transaction in which the money, property, insurance, or services which are the

subject of the transaction are primarily for personal, family, or household purposes,

15 U.S.C. § 1692a(5); a “debt collector” is any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which

is the collection of any debts, or who regularly collects or attempts to collect, directly

or indirectly, debts owed or due or asserted to be owed or due to another, 15 U.S.C.

§ 1692a(6).

      Any debt collector who fails to comply with the provisions of the FDCPA is

liable for any actual damages sustained, statutory damages up to $1,000, and

attorney’s fees as determined by the Court and costs of the action. 15 U.S.C. § 1692k.

II. Factual Allegations

      Defendant FAMS sent Plaintiff Jones a form debt collection letter dated

December 22, 2017. This letter identifies the original creditor as “EMORY

HEALTHCARE PROVIDER” and further states:

      As of the date of this letter, you owe $1,115.60. Because of interest, late
      charges, and other charges that may vary from day to day, the amount
      due on the day you pay may be greater.

Defendant FAMS sent Plaintiff Jones a second letter, dated December 29, 2017,

which listed the same creditor and had the same language. Prior to the receiving



                                      Page 4 of 13
these letters from FAMS, Plaintiff Jones had never received a bill from any entity or

individual claiming to be “EMORY HEALTHCARE PROVIDER.” Plaintiff Jones

was unable to ascertain whether the charges listed in the dunning letters were

legitimate because he could not locate “EMORY HEALTHCARE PROVIDER” on

any explanation of benefits sent to him by his health insurance and had never been

treated by any entity known as “EMORY HEALTCHARE PROVIDER.”

III. Argument

      Plaintiff seeks certification under Fed. R. Civ. P. Rule 23(b)(3). To maintain

a class action, Plaintiff must satisfy the prerequisites of Rule 23(a) and one or more

subsections of Rule 23(b).

      A. Numerosity

      While rule 23(a) states the requirement that “the class is so numerous that

joinder of all members is impractical,” Fed. R. Civ. P. 23(a)(1), this Court has

interpreted the language to mean that joinder need only be extremely difficult or

inconvenient. Anderson v. Garner, 22 F.Supp.2d 1379, 1384 (N.D. Ga. 1997). In

this case, numerosity is satisfied because it is common practice for debt collectors to

use the same form dunning letters. According to its website, FAMS has mailed

“1,039,574+” letters. See Exhibit “A” WHY FAMS accessed on Sep. 25, 2019

http://fams.net/#. Further, Plaintiff has no way of knowing how many similar




                                    Page 5 of 13
dunning letters FAMS sent without engaging in class certification discovery. Thus,

joinder would be extremely difficult in this case.

      B. Commonality

      While Rule 23(a) requires that “there are questions of law or fact common to

the class,” Fed. R. Civ. P. 23(a)(2), this section has been interpreted to mean that the

proposed class members “have suffered the same injury.” Wal-Mart Stores, Inc. v.

Dukes, 131 S. Ct. 2541, 2551 (2011) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457

U.S. 147, 157 (1982)). The leading treatise explains:

      Rule 23(a)(2) does not require that all questions of law or fact raised in
      the litigation be common. The test or standard for meeting the Rule
      23(a)(2) prerequisite is qualitative rather than quantitative--that is, there
      need be only single common issue to all member of the class. Therefore,
      this requirement is easily met in most cases.


1 Herbert Newberg & Alba Conte, Newberg on Class Actions, § 3.01, 3-39-3-50 (3d

ed. 1992 & June 2002 supplement). The present case presents several common

issues, including:

   1) Whether Defendant’s use of “EMORY HEALTHCARE PROVIDER” as the

      creditor on dunning letters misled the least sophisticated consumer, such that

      it violated the FDCPA;

   2) Whether Defendant’s use of the safe harbor language “[b]ecause of interest,

      late charges, and other charges that may vary from day to day, the amount due




                                     Page 6 of 13
      on the day you pay may be greater,” in conjunction with identifying a

      nonexistent creditor, was false, such that it violated the FDCPA;

   3) The appropriate measure of damages and the appropriate remedies;

   4) Defenses raised by FAMS; and

   5) The availability of statutory and actual damages pursuant to the FDCPA.

These common issues satisfy the commonality requirement.

      C. Typicality

      Rule 23(a)(3) requires that “the claims … of the representative parties are

typical of the claims … of the class.” Courts primarily focus on whether the named

plaintiff’s claims “have the same essential characteristics” as the claims of other

class members. See, Appleyard v. Wallace, 754 F.2d 955, 958 (11th Cir/ 1985); see

also Kennedy v. Tallant, 710 F.2d 711, 717 (11th Cir. 1983) (Rule 23(a)(3) is met

upon a showing that a defendant “committed the same unlawful acts in the same

method against an entire class”). “In other words, there must be a nexus between the

class representative's claims or defenses and the common questions of fact or law

which unite the class. A sufficient nexus is established if the claims or defenses of

the class and the class representative arise from the same event or pattern or practice

and are based on the same legal theory.” Kornberg v. Carnival Cruise Lines, Inc.,

741 F.2d 1332, 1337 (11th Cir. 1984).




                                    Page 7 of 13
      Here, Plaintiff Jones’s claims are typical of those of putative class members

because they all received the same form dunning letter which misidentified the

creditor as the non-existing entity “EMORY HEALTHCARE PROVIDER.”

Plaintiff Jones was also threatened with the same safe harbor language as putative

class members, despite that FAMS could not charge “interest, late charges, and other

charges” for an entity that does not exist. The typicality requirement is met.

      D. Adequacy

      Finally, Rule 23(a) requires that “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Thus, there

are two inquiries: “(1) whether any substantial conflicts of interest exist between the

representatives and the class; and (2) whether the representatives will adequately

prosecute the action.” Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1189

(11th Cir. 2003). A substantial conflict exists only “where some party members

claim to have been harmed by the same conduct that benefitted other members of

the class … [such that] their interests are actually or potentially antagonistic to, or

in conflict with, the interests and objectives of other class members.” Id. As for the

second prong, “the single most important factor … in determining the adequacy of

the representative’s ability and willingness to advocate the cause of the class [is] the

caliber of the plaintiff’s attorney.” Newberg on Class Actions §3:24.




                                     Page 8 of 13
      In the present case, no putative class members could benefit by being misled

in a dunning letter, thus, there is no substantial conflict of interest. Further, by

investigating, filing, and vigorously prosecuting this case, Plaintiff Jones has already

demonstrated a desire and ability to protect class members. Presently, he has elected

not to pursue solely his individual claims in this matter, but instead is standing up

for others who, like him, have been subjected to Defendant’s unlawful violations of

the FDCPA.

      In addition, the undersigned counsel, who request appointment as class

counsel, are experienced litigators. Senator Jordan has handled at least 20 class

actions multiple consumer actions and has served as an expert on consumer class

actions (see e.g. Bickerstaff, et al. v. SunTrust Bank (Fulton State Court Civil Action

No. 10EV010485). Jordan’s reported cases include two that were consumer class

actions filed against payday lenders. USA Payday Cash Advance Center #1, Inc. v.

Evans, 281 Ga.App. 847 (2006) and Georgia Cash America, Inc. v. Strong, 286

Ga.App. 405 (2007). See Jordan Declaration attached as Exhibit “B.” Messrs.

Daniels and Carlson have handled hundreds of FDCPA cases in the United States

District Courts for the Northern, Middle, and Southern Districts of Georgia. See

Carlson and Daniels Declarations attached as Exhibit “C” and “D.” Class counsel

will litigate this case vigorously to protect the best interests of the class. Plaintiff

respectfully submits the adequacy requirement is satisfied.


                                     Page 9 of 13
      E. Predominance

      Rule 23(b)(3) imposes the following requirements for class certification in

addition to those mentioned in Rule 23(a):

      (3) the court finds that the questions of law or fact common to class
      members predominate over any questions affecting only individual
      members, and that a class action is superior to other available methods
      for fairly and efficiently adjudicating the controversy. The matters
      pertinent to these findings include:
      (A) the class members’ interests in individually controlling the
      prosecution or defense of separate actions;
      (B) the extent and nature of any litigation concerning the controversy
      already begun by or against class members;
      (C) the desirability or undesirability of concentrating the litigation of
      the claims in the particular forum; and
      (D) the likely difficulties in managing a class action.
Fed. R. Civ. P. 23(b)(3). The predominance inquiry “tests whether proposed classes

are sufficiently cohesive to warrant adjudication by representation.” Amchem Prods.

v. Windsor, 521 U.S. 591, 623 (1997). Further, this rule only “requires a showing

that questions common to the class predominate, not that those questions will be

answered, on the merits, in favor of the class.” Amgen Inc. v. Conn. Ret. Plans &

Trust Funds, 568 U.S. 455, 459 (2013).

      First, in this case, all claims arise under the same federal statute, all involve

the same elements of proof, and all involve the same alleged misconduct—a

violation of the FDCPA. Second, because class member damages are fixed by statute




                                   Page 10 of 13
the calculation of class wide damages is greatly simplified, and requires no inquiry

into the individual circumstances of each class member.

      Courts have recognized that actions for fixed statutory damages are

particularly appropriate for class certification. Blair v. Equifax Check Svcs., 181 F.3d

832, 836 (7th Cir. 1999); Chisolm v. TranSouth Financial Corp., 194 F.R.D. 538,

568 (E.D. Va. 2000) (where, as here, each class member was entitled to minimum

statutory damages regardless of finding of actual injury, “the calculation of the

statutory minimum damages can be achieved with minimal impact on the Court’s

workload and while preserving the rights of the parties”); Steward v. Slaughter, 165

F.R.D. 696 (M.D. Ga. 1996).

      F. Superiority

      Finally, the instant class action is superior to any other method available to

fairly and efficiently adjudicate the class members’ claims. See, e.g., Phillips

Petroleum Co. v. Shutts, 472 U.S. 797 (1985) (recognizing that without a class

action, many small claims would never be adjudicated); Deposit Guar. Nat 7 Bank

v. Roper, 445 U.S. 326 (1980) (when it is economically infeasible for claimants to

file individual damage suits, aggrieved persons may be without effective relief

unless a class action is available). Further, “[t]he policy at the very core of the class

action mechanism is to overcome the problem that small recoveries do not provide



                                     Page 11 of 13
the incentive for any individual action.” Anchem Prods., 521 U.S. at 609 (citing

Mace v. Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir. 1997)). Of note, the

FDCPA specifically authorizes class actions. See, e.g., Keele v. Wexler, 149 F.3d

589 (7th Cir. 1998). Because the FDCPA only provides statutory damages in an

amount not to exceed $1,000, it is not economically viable for class members to

pursue claims against the Defendant on an individual basis. For all these reasons, the

class action device is the superior means of resolving this case.

      Regarding “the extent and nature of any litigation concerning the controversy

already begun by or against class members,” Fed. R. Civ. P. 23(b)(3)(B), Defendant

is best positioned to provide relevant information regarding individual actions.

IV. Conclusion

      For the reasons discussed above, the requirements of Rule 23 are satisfied.

Therefore, Plaintiff respectfully requests that the Court enter an order certifying the

class and appointing his attorneys as Class Counsel. The Plaintiff further respectfully

requests that this Court stay briefing on the motion and provide Plaintiff sufficient

discovery to further support and supplement this motion.

                                              John Ace Jones, individually and on
                                              behalf of all other similarly situated,
      Submitted September 25, 2019.


                                              /s/Ronald Edward Daniels
                                              RONALD EDWARD DANIELS
                                              Georgia Bar No.: 540854

                                    Page 12 of 13
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com

                                     /s/ Clifford Carlson
                                     Clifford Carlson
                                     Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com




                                     /s/ Jennifer Auer Jordan
                                     Jennifer Auer Jordan
                                     Georgia Bar No. 027857
Shamp Jordan Woodward LLC
1718 Peachtree Street NW
Suite 660
Atlanta, Georgia 30309
Tel. 404-893-9400
jordan@sjwtriallaw.com

                                     ATTORNEYS FOR PLAINTIFF




                            Page 13 of 13
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this

document has been prepared using Times New Roman 14-point font.

      Submitted September 25, 2019.


                                             /s/Ronald Edward Daniels
                                             RONALD EDWARD DANIELS
                                             Georgia Bar No.: 540854

                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all opposing

counsel of record by causing a copy of the same to be electronically filed with the

Clerk of Court using the CM/ECF system.

      Submitted September 25, 2019.


                                             /s/Ronald Edward Daniels
                                             RONALD EDWARD DANIELS
                                             Georgia Bar No.: 540854

P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com




                                   Page 14 of 13
